Citation Nr: 0735867	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  99-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had no extended active periods of service.  Her 
Official Statement of Service and a chronological statement 
of retirement points reflects service with the United States 
Army Reserve between January 1981 and February 2001, 
including periods of active duty for training from June 16-
29, 1996, June 15- 28, 1997, June 14-28, 1998, July 18-31, 
1999 and July 9-21, 2000.  Her Official Statement of Service 
further indicates active duty training in the following years 
but with exact dates unavailable:  14 days from January 17, 
1981 to January 16, 1982; 14 days from January 17, 1982 to 
January 16, 1983; 15 days from January 17, 1983 to January 
16, 1984; 13 days from January 17, 1984 to January 16, 1985; 
25 days from January 17, 1985 to January 16, 1986; 33 days 
from January 17, 1986 to January 16, 1987; 15 days from 
January 17, 1987 to January 16, 1988; 17 days from January 
1988 to January 16, 1989, 16 days from January 17, 1989 to 
January 16, 1990; 13 days from January 17, 1990 to January 16 
1991;14 days from January 17, 1991 to January 16, 1992; 13 
days from January 17, 1992 to January 16, 1993, 27 days from 
January 17, 1993 to January 16, 1994 and an unstated number 
of days between January 17, 1994 and January 16, 1995.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension. 

A hearing was held at the RO in January 2001 before a 
Veteran's Law Judge (VLJ) who is no longer employed by the 
Board.  The Board remanded the case for additional 
development in February 2001.  In June 2002, following 
additional development by the RO, the Board denied the 
appeal.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2003, 
the Secretary of Veterans Affairs and the veteran, through 
his attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case for further development.  That 
motion was granted by the Court in May 2003 and the case was 
returned to the Board for further consideration.  

In June 2007, the appellant was sent a letter from the VA 
notifying her that the VLJ who held the hearing in 2001 was 
no longer employed at the Board, and was given an opportunity 
to request another hearing.  The veteran failed to do so, and 
this case is ready for further consideration.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidentiary record, the Board finds a 
remand is necessary to properly adjudicate the issue on 
appeal and to be in compliance with the Court's order 
granting the Joint Motion in May 2003.

First the Board notes that the veteran via her attorney has 
submitted additional evidence dated in May 2007, June 2007 
and July 2007.  There is no waiver of this additional 
evidence which includes relevant evidence regarding her 
claim.  Although there was a July 2004 addendum that was 
signed by the same examiner in January 2007.  This was an 
addendum to a June 2004 VA examination and did not include 
review of this additional evidence, which includes a 
favorable opinion drafted by the veteran's case manager in 
May 2007 regarding the veteran's hypertension.  Nor did this 
VA examination or its addendums address each confirmed period 
of service in addition to the June 1997 active duty period in 
rendering an etiology opinion.  As previously noted the Board 
was instructed in the Joint Motion to try to confirm each 
period of appellant's service before determining whether she 
incurred or aggravated a blood pressure disorder during one 
of those periods.  After the case was remanded to obtain this 
development in 1994, an Official Statement of Service was 
obtained in October 2006 and listed the periods of active 
duty for training as set forth in the introduction.  Any 
addendum to the VA examination must address the confirmed 
periods of active duty for training in addition to the 1997 
period of active duty for training, in forming an opinion as 
to whether the veteran's hypertension was aggravated by 
active service.  

The Board also notes that neither the June 2004 VA 
examination nor the July 2004 addendum signed in January 2007 
appeared to address whether the presumption of soundness is 
rebutted in this instance.  However, the service connection 
claim is governed by the holding in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  In that case, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the appellant's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there was an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  As discussed above, although congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection, VA's General Counsel, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  Under VAOPGCPREC 82-90 a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).  Thus a VA 
medical opinion is necessary to ascertain whether there is 
any aggravation of any preexisting hypertension including 
aggravation of a congenital, developmental or familial 
disease during service. 

Furthermore, regarding the issue being remanded, the Joint 
Motion essentially stated that the veteran must be provided 
with proper notification of the VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007).  This now includes notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, if service connection is granted on 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  Upon completion of the above, the AOJ 
should make arrangements with the 
appropriate VA medical facility for the 
purpose of obtaining an addendum to the 
VA cardiovascular examination report.  
The examiner is requested to review the 
evidence contained in the claims file 
(summarized above) and review the periods 
of active duty outlined in the Official 
Statement of Service and a chronological 
statement of retirement points reflects 
service with the United States Army 
Reserve which includes periods of active 
duty for training from June 16-29, 1996, 
June 15- 28, 1997, June 14-28, 1998, July 
18-31, 1999 and July 9-21, 2000 in 
addition to the periods of active duty 
for training, but with exact dates 
unavailable between January 17, 1981 and 
January 16, 1995 as set forth in the 
Official Statement of Service (see 
introduction).  The examiner should also 
address the favorable opinion dated in 
May 2007.  Following review the examiner 
should express opinions on the following 
questions:(a) What is the diagnosis (are 
the diagnoses) of the veteran's current 
hypertension(s); (b) If any diagnosed 
hypertension is shown to have preexisted 
any period of active service, was there 
(1) a pathological worsening of the 
preexisting condition during any period 
of active service? and (2) if yes, was 
the increase in severity due to the 
"natural progress" of the disorder or was 
the increase beyond that which would be 
considered the "natural progress" of the 
disorder; (c) for any hypertension 
diagnosed which is not shown to have 
preexisted service, opine whether it is 
at least as likely as not that any 
disorder had its onset in any period of 
active service or is related to any event 
or episode of service.  Another physical 
examination is not required unless felt 
to be necessary by the VA examiner.  The 
examiner must provide a rationale for any 
opinion reached.  The claims folder and a 
copy of this remand should be made 
available to the examiner.

3.  After completion of the above, the 
AOJ should adjudicate the veteran's 
service- connection claim to include on a 
direct, presumptive, and due to 
aggravation of a preexisting condition 
basis.  If any determination remains 
unfavorable to the appellant, she and her 
attorney should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
with regard to the veteran's service 
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2007), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action by the veteran is required until 
she receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



